Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. 
Based on the amendment, applicant amends in view of prior art and record details.
As amended and in view of ALCOCK, the claim scope, corresponds to, Detecting Features (from a sensor signal), creating (or generating), metadata and using a Label
SEE Persons or Vehicle (as Types, Fig. 10A) and searching, one or more Attributes (or Metadata), to generate search results, based on Fig. 10A.
The search operations, utilizes as claimed and as understood, Hashing of Objects to a Key.
As should be clear, in view of Fig. 11, ALCOCK, creates hash keys (1104) or, creating a Hash Key of segments (1108-), that represent different types of Knowledge representations.
SEE Search (Fig. 10A), for a Type or Types (1006), being any of Persons w/attributes (1004 and/or 1008) and/or Vehicles (also with attributes), also see Attributes for a Person (or type), in Fig. 10B. 
	Therefore, one skilled in the art should realize, the system does Manage Objects, with Hash Keys (as IDs) and therefore, does not (search or locate or manage, Objects), by BLOCK ADDRESSES (in the feature vector search operations, in Fig. 6, as understood.

	In accord with Fig. 7, it should be clear, the system manages Objects, based on Image (702), to search for detected objects (904), based on Feature vectors, note the system is directed to, Tracking (908), detected Objects (or searching in video image content), after object, detections (see Fig. 9, 904), the access, is based on Object IDs or classifications (918), is not, based on Block Addresses, as understood and analyzed in detail.
 
	Therefore, it is not clear, why the prior art does not teach as claimed, wherein the system, manages, stores and analyzes Sensor signals (Video to Objects) and allows searching by comparing Object IDs as Keys, (or Hash Keys, of Feature Vectors), to facilitate results of searches, are based on Objects in Video (converted from 702 to 704) and searching, using the created, Hash Keys associated with feature vectors (SEE Fig. 7, 708 {of an Object Profile 704}, associated with the learned objects, see an Object 702, Data & w/Image), in a Database Search Operation (see Fig. 6). 
	The operation in Fig. 6 is Image based search (602 vs. 614), based on the generation and use of, Feature Vectors (604) and hashing, to search for Videos for image, based on Feature Vectors, comparisons (are, NOT BLOCK ADDRESSES), in a Database using (feature vector similarity considerations 606), as should be clear.

	In further consideration of the amended language, applicant appears to have clear support for the amendment, but it is understood, as Watanabe et al. (US 2014/0188912), describes, a portion of the prior art, managing with Block addresses as an example.

The state of the suggests as disclosed, that data can be manage based on either or both, object identifiers and/or block addresses, wherein the object IDs, instead of or in addition to block addresses and data correlations (LUT).

	It is noted that, the storing to, object IDS, as Block Addresses being deemed conventional, is deemed can be directed to the storage of the video material (to Block Encoding Structures), facilitating reproductions or rendering vs. the searching of the same, operations utilizing, Object IDs, encoded to Hash keys of feature vectors is applied to manage (access), as claimed.

The present disclosure (ALOCK) is directed to storage devices that implement object-based storage and management of access. 

SEE alternatively, Zhong et al. US 2021/0109971 (FD 11/2013), with data block address, level, data encoding and storage (such as, in Figs. 7 & 10A), is directed to an example of a conventional Block address based, access (and/or search).

As the cited related art (does identify an example of the opposite), this is a teaching disclosure, is deemed to Enhance the position of the examiner, that, based on the amendment, the applied prior art, meets as claimed, 

Manages (or managing Access), with Keys (of Hash processing), as claimed and this access managing or search and result generation, utilizes Object (IDs or the Keys), instead, of Block Addresses, managing the user search operations (as a search Engine) or 


Is, a video Image content object based, Search Engine (with User Interface), as understood by the examiner, as illustrated in Fig. 10A, users (in Fig. 4, at client 420), direct searches to an edge node (or a server, 406), the system either, performs (502-504 or 514 and 516) and steps 506 to 512 in Fig. 5

Therefore, searches are Object Based searched (based on Feature Vectors), including considering Similar step 506, in the process of searching (512, 510, 506), a database for similar Feature Vectors.

	Also consider Fig. 6 (step 614, 616 and search), forward or backward (618) in a search operation steps in Fig. 6 (602-618).

SEE Prior art as applied (ALOCK et al.), in Fig. 10 A, search options included, with Object Types (Person or Vehicles), Male or Female (or Gender Types) of the objects and additional Narrowing Attributes to search Objects (manage), with Object identifications and type (Person), and even Sub type (Male or Female), along with a plurality of object ID related attributes, NONE, INCLUDE BLOCK addresses.  

	Therefore, managing can utilize, other than Block Addresses in at least one, managing operation.

	For clarity, there are teachings, as described by applicant, managing Access with Block addresses, but not in prior art as applied.

SEE (US 2014/0188912), is merely, an example of Managing with Block addresses.

	Note, managing search operations (SEE Fig. 11A), which clearly shows, Read Requests directed to, Block addressed Tables (and Volume IDs), correlating (in, a LUT 621), between a Hash & Block address and volume ID, this example appears, is directed at identifying, the hash value (stored at a block address).


	As should be clear, Block Addressing is well known, searching a block address to obtain related data (Hash), but the applied prior art, is directed to Image Content analysis and identification, in the video material, managing searching based on, Object IDs in the video content itself

	While on the alternative, as one skilled in the art would realize, the video material that is recorded to be searched in the forward and reverse directions to an object detection point, the video material is considered potentially to include block addresses of the video recorded data, but, the prior art, searched on the OBECT ID LEVEL (w/Keys), therefore the applied prior art teaches as amended. 


	The examiner welcomes applicant to request an interview to discuss potential distinguishable subject matter with respect to the prior art, in an effort to enhance any clarity, as well as enhance compact prosecution.

	This action was optionally set to a Non-final, but the prior art already of record and applied, renders the claims non-distinguishable over the applied prior art, as understood by the examiner.
 	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by ALOCK et al. (US 2020/0026949).
	Regarding claim l as Currently amended, ALOCK teaches a method, comprising:
Detecting (see such as: Fig. 3, 304), a feature (or feature object detection and searching, based on Fig. 4, Chips 404, Fig. 8, may be People or other objects in the video (based on the sensor n signal, or a CCD or camera), based on 

Fig. 10A

 
from a sensor signal (camera 108), 


via a deep-learning network (0074 and blow and learning details)
in an edge processing node (at the server)

(See Edge-P-Node, or Server 406)

SEE Image Analysis (boxes or cropped images, associated with, objects, in Video), to object IDs (based on “feature vectors or signatures of the images of the objects captured in the video”).


SEE 0074


[0107] In this example implementation, the Process 408 uses a learning machine to process the cropped bounding boxes 404 to generate the feature vectors or signatures of the images of the objects captured in the video. The learning machine is for example a neural network such as a convolutional neural network (CNN) running on a graphics processing unit (GPU). The CNN may be trained using training datasets containing millions of pairs of similar and dissimilar images. The CNN, for example, is a Siamese network architecture trained with a contrastive loss function to train the neural networks. An example of a Siamese network is described in Bromley, Jane, et al. “Signature verification using a “Siamese” time delay neural network.” International Journal of Pattern Recognition and Artificial Intelligence 7.04 (1993): 669-688, the contents of which is hereby incorporated by reference in its entirety.


SEE convolutional neural network learning model, wherein the  training process is thus reduced to a minimization problem. The process of finding the most accurate model

[0108] The Process 408 deploys a trained model in what is known as batch learning where all of the training is done before it is used in the appearance search system. The trained model, in this embodiment, is a convolutional neural network learning model with one possible set of parameters. There is an infinity of possible sets of parameters for a given learning model. Optimization methods (such as stochastic gradient descent), and numerical gradient computation methods (such as Backpropagation) may be used to find the set of parameters that minimize our objective function (AKA loss function). Contrastive loss function is used as the objective function. This function is defined such that it takes high values when the current trained model is less accurate (assigns high distance to similar pairs, or low distance to dissimilar pairs), and low values when the current trained model is more accurate (assigns low distance to similar pairs, and high distance to dissimilar pairs). The training process is thus reduced to a minimization problem. The process of finding the most accurate model is the training process, the resulting model with the set of parameters is the trained model and the set of parameters is not changed once it is deployed onto the appearance search system.

SEE Updating and, wherein the learning machines also include other types of neural networks as well as convolutional neural networks.


[0109] An alternate embodiment for Process 408 is to deploy a learning machine using what is known as online machine learning algorithms. The learning machine would be deployed in Process 408 with an initial set of parameters, however, the appearance search system will keep updating the parameters of the model based on some source of truth (for example, user feedback in the selection of the images of the objects of interest). Such learning machines also include other types of neural networks as well as convolutional neural networks.


	As understood, DEEP learning is met, since the above is deemed to meet as claimed, DEEP learning, includes, convolution, neural, therefore comprises a Type of deep learning network, as understood by the examiner.

	Conventionally, the categories of deep learning include any of?

Types of Deep Learning Networks
Feedforward neural network. ...
Radial basis function neural networks. ...
Multi-layer perceptron. ...
Convolution neural network (CNN) ...
Recurrent neural network. ...
Modular neural network. ...
Sequence to sequence models.


creating machine-learned metadata indicating that the feature has been detected in the sensor signal, the machine-learned metadata describing the feature using a label (SEE Fig. 7, from 702 to 704, with Object Data & Feature Vectors), that is used consistently throughout a system in which the edge processing node operates (SERVER node, 406)

creating a hash key with the machine-learned metadata, (0141), wherein the hash key comprises segments that represent different types (SEE Types in Fig. 10A, persons or vehicles, Male or Female, being Types and sub-types), of knowledge representations, the label representing one of the types of knowledge representation; and storing the sensor signal as a content object on an object-based storage at the edge processing node
 

SEE Hash (abstract), a hash-based appearance search (or a Key or Keys), is an Object ID based search and result operation, based on Content (Object Types), in image frames of video media.



Abstract
Methods, systems, and techniques for performing a hash-based appearance search. A processor is used to obtain a hash vector that represents a search subject that is depicted in an image. The hash vector includes one or more hashes as a respective one or more components of the hash vector. The processor determines which one or more of the hashes satisfy a threshold criterion and which one or more of the components of the hash vector qualify as a scoring component. The one or more components that qualify correspond to a respective one or more hashes that satisfy the threshold criterion and that are represented in a scoring database that is generated based on different examples of a search target. The processor determines a score representing a similarity of the search subject to the different examples of the search target.

SEE Figs. 1-9


the content object keyed in the object-based storage with the hash key, wherein the object-based storage manages objects (searching operations, in Fig. 10A, based on searchable Options, 1008 & 1006, to arrive at 1004 (or query or search), with a host based on object identifiers instead of block addresses


ALOCK does not use Block Addresses, but, uses Object IDs, based on Fig. 10A and after a search (Text search of ALOCK), there are no occurrences of Block Addresses nor any block based address searching.


Note, the managing of access, or Searching and result generation, is accomplished with Object IDs in view of Fig. 10A (search Interface), as should be clear to those skilled in the art.
 
The examiner incorporates herein, responses of 12/29/2021 (Final), as well as response (advisory) of 3/7/2022, as relevant to the claimed and disclosed application.


	Regarding claim 2 (currently amended), ALOCK is deemed to further meet as claimed, wherein the hash key (0112-0113, 0012-0013, 0015, 0019, 0026 and 0141), is encapsulated (to enclose or fenced or bound, 0143 w/descriptor, tag or being, a Type of Facet, w/facet Tag and 0144-0147 & Fig. 10B), within the content object (SEE Fig. 7, 704, 0039)

SEE Fig. 4, Chips 404, to Feature Vectors to storage and 0112-0113

Also see 0006, hashes (Hash vectors), of respective components or Keys (SEE Fig. 5, 504, 516 and search 506), which are bound to Features

SEE Encapsulate Object Data structures (SEE Fig. 7, such as Object Profile 704), derived from Object Profile 702.

Note searchable through one or more, Object Features (Fig. 10A), being a User Search Interface.

SEE step 606 (w/similar)


Regarding claim 3, (previously presented), ALOCK is deemed to further meet as claimed, wherein the edge processing node is a data storage drive that conforms to mechanical and electrical drive enclosure standards.

SEE 0065, as described as storage includes drives (directed to, Optical, magnetic storage types or memory devices (Flash Drives), all are deemed to have corresponding, enclosures (or structures, associated therewith), as claimed, which do, conforming to, mechanical and electrical drive standards.

SEE device or devices

[0065] In various example embodiments, the memory device 132 coupled to the processor circuit is operable to store data and computer program instructions. Typically, the memory device is all or part of a digital electronic integrated circuit or formed from a plurality of digital electronic integrated circuits. The memory device may be implemented as Read-Only Memory (ROM), Programmable Read-Only Memory (PROM), Erasable Programmable Read-Only Memory (EPROM), Electrically Erasable Programmable Read-Only Memory (EEPROM), flash memory, one or more flash drives, universal serial bus (USB) connected memory units, magnetic storage, optical storage, magneto-optical storage, etc. or any combination thereof, for example. The memory device may be operable to store memory as volatile memory, non-volatile memory, dynamic memory, etc. or any combination thereof.

	
Regarding claim 4, (previously presented), ALOCK is deemed to further meet as claimed, wherein the sensor signal comprises a video signal (Fig. 4, 108 of a scene 402) and wherein the feature comprises any combination of motion, people, and faces

SEE People (CHIPs 404 and Fig. 8, 802, 804, 806), Faces (0133) and motion (SEE Fig. 9, Tracking 908, 0079 (motion), 0128, “people in motion”)

SEE, motion detection

[0129] Referring now to FIG. 9, therein illustrated is a block diagram of a set of operational sub-modules of the video analytics module 224 according to one example embodiment. The video analytics module 224 includes a number of modules for performing various tasks. For example, the video analytics module 224 includes an object detection module 904 for detecting objects appearing in the field of view of the video capturing device 108. The object detection module 904 may employ any known object detection method such as motion detection and blob detection, for example. The object detection module 904 may include the systems and use the detection methods described in U.S. Pat. No. 7,627,171 entitled “Methods and Systems for Detecting Objects of Interest in Spatio-Temporal Signals,” the entire contents of which is incorporated herein by reference.

And

Background Section (w/Problem Considered), “it could be very time consuming for security personnel to manually review video footage for the lost child.”

[0004] In a typical surveillance system, one may be interested in detecting objects such as humans, vehicles, animals, etc. that move through the environment. However, if for example a child is lost in a large shopping mall, it could be very time consuming for security personnel to manually review video footage for the lost child. Computer-implemented detection of objects in the images represented by the image data captured by the cameras can significantly facilitate the task of reviewing relevant video segments by the security personnel in order to find the lost child in a timely manner.


Regarding claim 5, (previously presented), ALOCK is deemed to further meet as claimed, further comprising storing the hash key in a key query handling module separate from the edge processing node, the hash key facilitating access to the content object stored at the edge processing node, the key query handling module storing hash keys for content objects stored on a plurality of edge processing nodes (in view of Fig. 1).

	SEE 0141, 0155


Regarding claim 6 of claim 5, (previously presented), ALOCK is deemed to further meet as claimed, further comprising: receiving a query at the key query handling module from a client (0120), sending one or more queried keys to the client (0111), the queried keys indicating a subset of the edge processing nodes (see Fig. 2A, nodes 216 & 240), having the content objects matching the query, sending the queried keys from the client to the subset of edge processing nodes (Request to a Node of the Nodes), to retrieve the matching content objects (0014), and sending the matching content objects from the subset of edge processing nodes to the client in response to the sending of the queried keys (see 0120)

SEE Fig. 2A, 216 & 240 and 0117-0121- (directed searches to edge node 406, directed to storage 414)

And specifically 0116, 0118, 0120

Regarding claim 7, (original), ALOCK is deemed to further meet as claimed, further comprising determining that the machine-learned metadata matches a predefined condition defined by a client, and sending a real-time alert to the client in response thereto.

SEE 0036-0038 & Fig. 4 and Fig. 6

[0036] FIG. 4 illustrates a flow diagram of an example embodiment of a method for performing appearance matching to locate an object of interest on one or more image frames of a video captured by a video capture device (camera)

	SEE results to client 420, based on Camera 108 generating video.

SEE 0013, 0111 (Present or to alert the User), upon a exceeding threshold value and for presentation to a user

[0111] To locate a particular person in the video, a feature vector of the person of interest is generated. Feature Vectors 416 which are similar to the feature vector of the person of interest are extracted from the database 414. The extracted Feature Vectors 416 are compared 418 to a threshold similarity score and those exceeding the threshold are provided to a client 420 for presentation to a user. The client 420 also has the video playback module 264 for the user to view the video associated with the extracted Feature Vectors 416.

Regarding claim 8, (currently amended), previously presented), ALOCK is deemed to further meet as claimed, wherein the segments of the hash key comprise similarity-preserving vectors that are mapped from features extracted
by a feature extractor

SEE abstract (qualify based on scoring) and 0133

0006, 0014, 0106, 0111, 0117, 0122, 0156, 0157, 0162

Regarding claim 9, (currently amended), ALOCK is deemed to further meet as claimed, wherein the hash key comprises a globally unique object identifier associated with the content object

SEE Chips and 0148 and Hash ID is considered a unique object IDs (w/Hashing)

SEE 0155 and Fig. 7, Object Profile 704

Regarding claim 10, (Currently amended), ALOCK is deemed to further meet as claimed, wherein the hash key has a smaller size than the machine learned metadata

SEE 0124 and Fig. 7, 704 (w/Hash Key), smaller than 702 profile (w/Image).

[0124] Referring now to FIG. 7, therein illustrated are block diagrams of an example metadata of an Object Profile 702 with cropped bounding box 404 as sent by the camera 108 to server 406 and an example of the Object Profile 704 with the image 706 (cropped bounding box 404) replaced by the feature vector 708 of the cropped bounding box 404 for storage in the database 414. By storing the Object Profile 704 with the feature vector 708 instead of the image 706, some storage space can be saved as the image 706 file size is bigger than the feature vector 708 file size. As a result, significant savings in data storage can be achieved, since the cropped bounding boxes can often be quite large and numerous.


	Regarding claim 11, (Currently amended} ALOCK is deemed to further meet as claimed, further comprising, after creating the hash key: detecting an additional feature from the sensor signal, creating additional machine-learned metadata that describes the additional feature and updating the segments of the hash key based on an additional hash value created from the
additional machine learned-metadata, the updated hash being used to key the content object in the object-based storage such that the machine-learned metadata and the additional machine-
learned metadata can be searched using the updated hash

SEE 0118, 0123, in Figs. 5 & 6, perform Continue Search (510 to 506 or 610 loops to 606), is a user driven learning process.

[0123] With each selection of a new image of the object of interest at selection 610, the feature vector of the new images is searched 606, forward in time from the search time, at the database 414. The search time is the time at which the new image was captured by the camera 108. The new candidate images of the object of interest are presented at the client 420 for the user to again select 610 another new image which are or may be of the object of interest. This searching loop of the Timed Appearance Search 600 may continue until the user decides enough images of the object of interest have been located and ends the search 612. The user may then, for example, view or download the videos associated with the images on the list. While this example is for a search forward in time, a search backward in time is accordingly similar except the searches of the database 414 are filtered for hits that are backward, or which occurred before, the search time.


	Claims 12-20 (directed to an edge processing node & system), are deemed analyzed and discussed with respect to claims 1-11 (method claims), teaching details of the edge processing node (at, a server being, a storage node).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2006/0195861), teaches query (against media content, audio or video), hash to results, based on matching signatures or access managing, by object IDs, is associated with a monitoring cite (node), wherein signatures (IDs) are associate with consumption, used to ID audio/video material.
  
 Yu et al. (US 2015/0254342), teaches query directed to Keys in an index with associated data (indexed), also teaches, searches are based on Object IDs, it appears Keys are correlated to video DNA (103-1).
Note the above prior art, does not require Block Addressed to search or locate desired data, to return from a query.


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
6/3/2022